Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K181) Offering Period: July 31, 2012 – August 29, 2012 18-Month Buffered Accelerated Return Equity Securities (BARES) Linked to Russell 2000 ® Index Return Profile • 18-Month Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the Russell 2000 ® Index. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then the investor will lose 1% for every 1% decline in the Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be August 30, 2012 Settlement Date: Expected to be September 5, 2012 Underlying: The Russell 2000 ® Index Fixed Payment Percentage: Expected to be between [18.00-20.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is greater than or equal to the Initial Level, then the Fixed Payment Percentage; (b) if the Final Level is less than the Initial Level by not more than 10%, then: zero; (c) if the Final Level is less than the Initial Level by more than 10%, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: 10% Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: February 28, 2014 Maturity Date: March 5, 2014 CUSIP: 22546TUS8 Benefits • If the Underlying appreciates, offers a Fixed Payment Percentage of between [18.00-20.00]% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 10%. Hypothetical Returns at Maturity Percentage Change in the Underlying Redemption Amount per $1,000 Principal Amount (1)(2) 50% $1,190 40% $1,190 30% $1,190 20% $1,190 10% $1,190 0% $1,190 -10% $1,000 -20% $900 -30% $700 -40% $600 -50% $500 Assumes a Fixed Payment Percentage of 19.00% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 90% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount. (See “Additional Risk Considerations” on the next page.) Product Summary Horizon (years) 18 months Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: July 31, 2012 – August 29, 2012 18-Month Buffered Accelerated Return Equity Securities (BARES)
